     Case 2:19-cv-00077-JAD-EJY Document 25 Filed 04/19/21 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                 ***
 4   DOLLY BELLE,                                             Case No. 2:19-cv-00077-JAD-EJY
 5                  Plaintiff,
 6          v.                                                              ORDER

 7   ANDREW SAUL, Commissioner of Social
     Security,
 8
                    Defendant.
 9

10          On January 29, 2021, the Court entered an Order granting the Commissioner of Social
11   Security through and including March 30, 2021 to file the Certified Administrative Record (“CAR”)
12   and an answer to Plaintiff’s Complaint. ECF No. 24. As of today’s date, neither has been filed.
13   Moreover, the Commissioner has neither explained the reason for this failure nor sought an
14   extension.
15          Accordingly,
16          IT IS HEREBY ORDERED that the Commissioner of Social Security shall file a status
17   report regarding the availability of the CAR and when he will file an answer to Plaintiff’s Complaint
18   within three Court days of the date of this Order. Failure to comply with this Order may result
19   in an order to show cause why sanctions against the Commissioner should not issue.
20

21          DATED this 19th day of April, 2021.
22

23
                                                  ELAYNA J. YOUCHAH
24                                                UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                     1
